Case 1:18-cv-02351-RBJ Document 34-2 Filed 11/16/18 USDC Colorado Page 1 of 13




                 EXHIBIT A
     TO DECLARATION OF KYLE S. PIETARI
  IN SUPPORT OF FARMLAND PARTNERS INC.’S
  OPPOSITION TO ROTA FORTUNAE’S MOTIONS
                 TO DISMISS
Case 1:18-cv-02351-RBJ Document 34-2 Filed 11/16/18 USDC Colorado Page 2 of 13




             INDEX TO EXHIBIT A
     TO DECLARATION OF KYLE S. PIETARI
  IN SUPPORT OF FARMLAND PARTNERS INC.’S
       OPPOSITION TO ROTA FORTUNAE’S
            MOTIONS TO DISMISS
Case 1:18-cv-02351-RBJ Document 34-2 Filed 11/16/18 USDC Colorado Page 3 of 13




 1.     Rota Fortunae @RFortunae • Jul 11
 Farmland Partners: Undisclosed Loans To Related-Party Tenants Introduces Significant Risk of
 Insolvency - Shares Uninvestible tinyurl.com/ ydbh39cz $FPI @RodBoydILM
 @FuzzyPandaShort

 2.     Rota Fortunae @RFortunae • Jul 11
 We believe $FPI is using its mortgage-lending program to artificially increase revenues by
 making loans to related party tenants who round-trip the cash back to FPI as rent and interest

 3.     Rota Fortunae @RFortunae • Jul 11
 $FPI has neglected to disclose that over 70% of its mortgages have been made to members of the
 management team, including Jesse Hough, the CEO's long-time business partner

 4.     Rota Fortunae @RFortunae · Jul 11
 After defaulting on a previous loan (not disclosed) $FPI leant its director of acquisitions (who is
 in bankruptcy) $61,800 on the same day he owed $61,750 for a new lease payment

 5.     Rota Fortunae @RFortunae • Jul 11
 $FPI misstated its SEC financials when it bailed out its director of acquisitions from a defaulted
 loan (not disclosed) by acquiring three of his properties and falsely reported the transaction as a
 loan

 6.       Rota Fortunae @RFortunae • Jul 11
 Why is Jesse Hough, Paul Pittman's long-time business partner, signing on a loan for an inactive
 entity, that corporate records show he has no affiliation with, and that is collateralized by land
 that deed records show he does not own?

 7.     Rota Fortunae @RFortunae • Jul 11
 A UCC filing shows "Pittman Hough" pledged shares of FPI for a bank loan days before $FPI
 signed an agreement Pittman later said he thought would drive the stock price up. He was wrong.
 The stock tanked and FPI began loaning to his long-time business partner.

 8.      Rota Fortunae @RFortunae • Jul 11
 An ominous timeline shows the "Pittman Hough" share pledge, loans, insider departures and the
 recent dismissal of auditor PWC $FPI

 9.      Rota Fortunae @RFortunae • Jul 11
 $FPI has relied on a hamster wheel of debt and equity raises to stay afloat. With only $19M in
 cash, if investors lose faith we think FPI will not only be forced to cut its dividend, but faces a
 significant risk of insolvency.




 dn-201596
Case 1:18-cv-02351-RBJ Document 34-2 Filed 11/16/18 USDC Colorado Page 4 of 13




 10.    Rota Fortunae Retweeted
        tom renna @StockPicker908 • Jul 11
        Replying to @winsteadscap @FuzzyPandaShort and 6 others
        @RFortunae what a report! awesome find

 11.    Rota Fortunae @RFortunae • Jul 11
 This occurred after he "paid off" his loan when $FPI acquired a property securing the loan. Can a
 bank pay full price for a house securing a defaulted mortgage and then call the loan money
 good?
        WPF @winsteadscap
        $FPI insider who is in default uses cash loan from FPI to pay cash back to company in
        the form of revenue #FTW @FuzzyPandaShort @Keubiko @RodBoyd!LM ...

 12.    Rota Fortunae @RFortunae • Jul 11
 Don't ask your barber if you need a haircut. $FPI
        Saqib O @SaqibReports
        Farmland Partners CEO disputes short seller repo1t that sent stock diving
        streetinsider.com/Reuters/Farmla ... CEO Pittman tells @sineadcarew "utterly no risk of
        insolvency" for Farmland $FPI

 13.    Rota Fortunae @RFortunae • Jul 11
 Of course ... more of a comment about $FPI than Reuters. Tell him to specifically deny the facts
 in an SEC disclosure where it matters.
        Saqib O @SaqibReports
        Replying to @RFortunae
        Ha!:-) But, as reporters we got to get comment.

 14.    Rota Fortunae @RFortunae • Jul 11
 We also note that $FPI neglected to respond to our list of questions, but gives major news agency
 a generic response.
        Saqib O @SaqibReports
        Replying to @RFortunae
        Ha!:-) But, as reporters we got to get comment.

 15.     Rota Fortunae @RFortunae • Jul 11
 $FPI response "None of the borrowers under the program as of March 31, 2018 were related
 parties, or have other business relationships with the Company, other than as borrowers and, in
 some cases, tenants." THE FACT JESSE HOUGH IS A TENANT IS THE PROBLEM! No
 denial.

 16.     Rota Fortunae @RFortunae • Jul 11
 $fpi size of loans compared to assets is not the issue and Pittman knows it. It is the size of loans
 versus cash flow and earnings (which we showed is potentially highly material).

 17.    Rota Fortunae @RFortunae · Jul 11
 $FPI lots more on the loan program and Pittman to come. Stay tuned ...



 dn-201596
Case 1:18-cv-02351-RBJ Document 34-2 Filed 11/16/18 USDC Colorado Page 5 of 13




 18.     Rota Fortunae @RFortunae • Jul 11
 Starting from when we sent management our detailed questions asking for response, $FPI has
 had 2.5 days to address the facts. This is all shareholders get??

 19.    Rota Fortunae @RFortunae • Jul 12
 If $FP1 thinks it can issue a BS press release that addresses NONE of the facts and then fly
 under the radar, they have another thing coming. We are not done here. We haven't even touched
 on Pittman. Stay tuned ...

 20.     Rota Fortunae @RFortunae · Jul 16
 $FPI, you can bet we will look into these transactions but for now how about addressing the facts
 detailed in our report.
         The Daytrade
         $FPI *DJ Farmland Partners Sells 5 Farms Comprising 1,245 Acres for Total Gross
         Proceeds of $9.2 Million >FPI
         Further Boosts Liquidity

 21.   Rota Fortunae @RFortunae • Jul 16
 Nothing says we have no liquidity issues like liquidating properties. $FP1




 dn-201596
Case 1:18-cv-02351-RBJ Document 34-2 Filed 11/16/18 USDC Colorado Page 6 of 13
Case 1:18-cv-02351-RBJ Document 34-2 Filed 11/16/18 USDC Colorado Page 7 of 13
Case 1:18-cv-02351-RBJ Document 34-2 Filed 11/16/18 USDC Colorado Page 8 of 13
Case 1:18-cv-02351-RBJ Document 34-2 Filed 11/16/18 USDC Colorado Page 9 of 13
Case 1:18-cv-02351-RBJ Document 34-2 Filed 11/16/18 USDC Colorado Page 10 of 13
Case 1:18-cv-02351-RBJ Document 34-2 Filed 11/16/18 USDC Colorado Page 11 of 13
Case 1:18-cv-02351-RBJ Document 34-2 Filed 11/16/18 USDC Colorado Page 12 of 13
Case 1:18-cv-02351-RBJ Document 34-2 Filed 11/16/18 USDC Colorado Page 13 of 13
